*856Plaintiffs sued to recover damages for personal injuries sustained when struck by the automobile of defendant Saekeroff on a public sidewalk. It was alleged that a truck of defendant Leibowitz Pickle Works, Inc., was negligently parked in the roadway and that Saekeroff, in avoiding a collision with a third automobile, in an emergency was forced to swerve his car to the sidewalk. Judgment for plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky P. J., Hagarty, Carswell, Adel and Taylor, JJ.